United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 22-7075                                                   September Term, 2021
                                                                        1:22-cv-00274-UNA
                                                         Filed On: July 26, 2022
Patrick O. Christian,

              Appellant

       v.

Republican Party and Democratic Party,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Wilkins and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                        Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s orders filed on February 24,
2022 and May 11, 2022 be affirmed. The district court properly dismissed the case
pursuant to 28 U.S.C. § 1915(e)(2) (requiring dismissal of complaint where “the action
or appeal is frivolous or malicious [or] fails to state a claim on which relief may be
granted”). Furthermore, the district court did not abuse its discretion in denying
appellant’s motions for post-judgment relief. See Firestone v. Firestone, 76 F.3d 1205,
1208 (D.C. Cir. 1996) (per curiam) (denial of Rule 59(e) motion reviewed for abuse of
discretion).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7075                                                September Term, 2021

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2